•— Proceeding in the Surrogate’s Court, Queens county, in the matter of the probate of the will of the testator, to determine his place of residence at the time of his death. It was claimed on the part of the contestants that the testator moved from his home in Queens county to the home of one of the contestants on February 23, 1934; that he made a last will and testament at Union City, N. J., on February twenty-fourth, and went to the hospital for treatment the same day, where he died on March eighth; and that the Surrogate’s Court of Queens county had no jurisdiction in the matter of probating a prior will or of administering his estate. Order determining that the testator was a resident of Queens county and that the Surrogate’s Court of that county had jurisdiction to entertain the proceeding unanimously affirmed, with costs against appellants personally. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.